DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 16-33 are being treated on the merits.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the claimed features must be shown or the feature(s) canceled from the claim(s): 
"wherein: the first edge surfaces enclose an angle of from approximately 80 degrees to approximately 100 degrees at the upper face; and the second edge surfaces enclose an angle of from approximately 50 degrees to approximately 70 degrees at the upper surface" as recited in claim 20, 
"wherein at least one of: the first edge surfaces enclose an angle of approximately 90 degrees at the upper face; or the second edge surfaces enclose an angle of approximately 60 degrees at the upper face" as recited in claim 21, 
"wherein: the first edge surfaces enclose an angle of from approximately 110 degrees to approximately 130 degrees at the rear portion; and the second edge surfaces enclose an angle of from approximately 50 degrees to approximately 70 degrees at the rear portion" as recited in claim 24, 
"wherein at least one of: the first edge surfaces enclose an angle of approximately 120 degrees at the rear portion; and the second edge surfaces enclose an angle of approximately 60 degrees at the rear portion" as recited in claim 25, 
the "overall height" as recited in claim 26,
"the upper face and the rear portion converge at at least one of the point portion or at the hook portion" as recited in claim 30, and
"wherein the upper face and the rear portion converge in the manner of a step wedge at at least one of the point portion or the hook portion" as recited in claim 31.
No new matter should be entered.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections 
Claims 19, 21, 27-31 are objected to because of the following informalities:
In claim 19, line 3, "the cover surface" appears to read "the planar cover surface";
In claim 21, line 3, "or" appear to read "and" due to "at least one of";
In claim 27, line 5, "or" appear to read "and" due to "at least one of";
In claim 28, line 5, "or" appear to read "and" due to "at least one of";
In claim 29, line 3, "or" appear to read "and" due to "at least one of";
In claim 30, line 4, "or" appear to read "and" due to "at least one of";
In claim 31, line 2, "or" appear to read "and" due to "at least one of".
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b): 
(B) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 16-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 16 recites the limitation "a hook point having an upper face, lateral portions, and a rear portion", which renders the claim indefinite.  First, the original disclosure does not define the term "point"; therefore the term "point" is interpreted with a common meaning.  A common definition of the term "point" is "a geometric element that has zero dimensions and a location determinable by an ordered set of coordinates" per the Merriam-Webster dictionary.  Therefore, it is unclear how a point can have an upper face, lateral portions, and a rear portion.  Second, the terms "upper", "lateral" and "rear" are words corresponding to a specific orientation of the knitting needle; however, the claim does not define the orientation of the needle; therefore it is 
Claim 16 recites the limitation "an at least approximately oval cross section", which renders the claim indefinite.  First, the term "approximately" is a term of approximation. The term is not defined by the claim, and the specification does not provide a standard for ascertaining the requisite degree.  Second, as the term "approximately" does not provide definite boundaries, the scope of "at least approximately" is also unclear.  Therefore the metes and bounds of the claim are unclear and cannot be ascertained, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Further clarification is required.  For examination purposes, the limitation has been construed to be a cross section having an oval shape or an approximately oval shape.
	Claim 16 recites the limitation "at least in portions", which renders the claim indefinite.  It is unclear what structure is being referred to using the word "portions".  For examination purposes, the limitation has been construed to be at least in portions of the knitting needle.
	Claim 17 recites the limitation "the shape".  There is insufficient antecedent basis for this limitation in the claim.  For examination purposes examiner has interpreted "the shape" as "a shape".
	Claim 26 recites the limitations "the upper edge surfaces", "the edge surfaces" and "the rear portion side".  There is insufficient antecedent basis for these limitations in the claim. For examination purposes, examiner has interpreted "the upper edge surfaces" as any combination of upper edge surfaces in the hook portion, and "the edge surfaces" as any combination of edge surfaces, "the rear portion side" as "a rear portion side" respectively.
the lateral portions of the knitting needle", which renders the claim indefinite.  There is insufficient antecedent basis for "the lateral portions of the knitting needle" in the claim.  It is noted that the lateral portions that has been set forth in claim 16 are lateral portion of the hook region.  For examination purposes, the limitation has been construed to be "lateral portions of the knitting needle".
Claims 29 and 31 each recite the limitation "the manner of a step wedge", which renders the claim indefinite.  First, there is insufficient antecedent basis for "the manner" in the claim.  Second, the term "step wedge" is not a common term in the art.  The original disclosure does not define the term so as to provide a standard for ascertaining the structural feature.  Therefore, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Further clarification is required.  For examination purposes, the limitation has been construed to be wherein the lateral portions of the knitting needle converge in steps.
Claim 30 recites the limitation "the upper face and the rear portion converge at at least one of the point portion or at the hook portion", which renders the claim indefinite.  It is unclear how the upper face and the rear portion can be configured to converge at the hook portion.  The original disclosure does not define the term so as to provide a standard for ascertaining the structural feature.  Therefore, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Further clarification is required.
Claim 31 recites the limitation "wherein the upper face and the rear portion converge in the manner of a step wedge at at least one of the point portion or the hook portion", which renders the claim indefinite.  It is unclear how the upper face and the rear portion can be configured to converge at the hook portion.  The original disclosure does not define the term so as to provide a standard for ascertaining the structural feature.  Therefore, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Further clarification is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 16-17 and 28-33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bruske (US 2005/0016221 A1).
Regarding claim 16, Bruske discloses a knitting needle (stitch needle 10 for a stitch-bonding machine (Applicant has defined in the instant application that a stitch-bonding needle is a knitting needle in paras. 0007, 0028); fig. 1; para. 0027), comprising: 
a hook region (needle head 26; fig. 2; para. 0028) having an upper face (see annotated fig. 2; para. 0028), lateral portions (see annotated fig. 3; paras. 0019, 0028), and a rear portion (see annotated fig. 2); 
the knitting needle having an at least approximately oval cross section, at least in portions, at the hook region (tip 29 has a cross-section being polygonal with rounded corners; figs. 6-8; para. 0032).
Regarding claim 17, Bruske discloses the knitting needle of claim 16, and further discloses wherein the cross section is in the shape of an obtuse-angled polygon, at least in portions (a polygonal shape; referencing figs. 4, 8; para. 0032).
Regarding claim 28, Bruske discloses the knitting needle of claim 16, and further discloses wherein: 

the lateral portions of the knitting needle converge at at least one of the point portion and the hook protrusion (converged at terminus 31; see annotated fig. 3; para. 0028).
Regarding claim 29, Bruske discloses the knitting needle of claim 28, and further discloses wherein the lateral portions of the knitting needle converge in the manner of a step wedge at at least one of the point portion and the hook protrusion (two steps connected at transitional location 33; fig. 3; para. 0028).
Regarding claim 30, Bruske discloses the knitting needle of claim 16, and further discloses wherein: 
the hook region comprises a point portion (a portion starting from a transitional plane to terminus 31; see annotated fig. 2; para. 0028) and a hook portion (a portion starting from the transition plane to aperture 36; see annotated fig. 2; para. 0029); and 
the upper face and the rear portion converge at at least one of the point portion (see annotated fig. 2) and at the hook portion.
Regarding claim 31, Bruske discloses the knitting needle of claim 30, and further discloses wherein the upper face and the rear portion converge in a manner of a step wedge at at least one of the point portion (two steps connected at a transitional location from nose 42 toward the tip area; see annotated fig. 2) and the hook portion.
Regarding claim 32, Bruske discloses the knitting needle of claim 16, and further discloses wherein: 
the knitting needle comprises a longitudinal axis (line L; fig. 2; para. 0034); and 

Regarding claim 33, Bruske discloses the knitting needle of claim 16, and further discloses wherein: 
the hook region comprises a point portion (tip 29; fig. 2; para. 0028); 
the knitting needle further comprises a longitudinal axis (line L; fig. 2; para. 0034); 
the point portion is located on the longitudinal axis (fig. 2; para. 0034); and 
the point portion is asymmetrical to the longitudinal axis (see fig. 2).
Claims 18-19 and 22-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bruske (US 2005/0016221 A1) as evidenced by Morris (US 2,854,836 A).
Regarding claim 18, Bruske discloses the knitting needle of claim 16, and further discloses the knitting needle further comprising: 
a planar cover surface (the tip 29 must have an upper planar cover surface formed from continuous polygonal cross-sections; fig. 4; para. 0032) and oblique edge surfaces (formed by upper lateral edges of the continuous polygonal cross-sections that adjoin the upper planar cover surface; para. 0032) at the upper face of the hook point (fig. 4; para. 0032).  The shape of a polygonal cross-section of a knitting needle hook comprising a planar cover surface and oblique edge surfaces is evidenced by Morris in a plurality of examples (polygonal cross-sections of knitting needles 15 are shown in figs. 2, 4-11; col. 2, ll. 10-72; col. 3, ll. 1-19).  
Regarding claim 19, Bruske discloses the knitting needle of claim 16, and further discloses the knitting needle further comprising: 
a planar cover surface (the tip 29 must have an upper planar cover surface formed by continuous polygonal cross-sections; fig. 4; para. 0032) at the upper face of the hook point (fig. 4; para. 0032); first oblique edge surfaces which adjoin the planar cover surface (formed by 
Regarding claim 22, Bruske discloses the knitting needle of claim 16, and further discloses the knitting needle further comprising oblique edge surfaces at the rear portion of the hook point (the tip 29 must have lower oblique edge surfaces at the rear portion formed by continuous polygonal cross-sections; fig. 4; para. 0032).  The shape of a polygonal cross-section of a knitting needle hook comprising a lower planar surface and oblique edge surfaces is evidenced by Morris in a plurality of examples (polygonal cross-sections of knitting needles 15 are shown in figs. 2, 4-11; col. 2, ll. 10-72; col. 3, ll. 1-19).
Regarding claim 23, Bruske discloses the knitting needle of claim 16, and further discloses the knitting needle further comprising: oblique first edge surfaces at the rear portion of the hook point (formed by lower lateral edges of the continuous polygonal cross-sections that adjoin a lower planar surface; para. 0032); and oblique second edge surfaces which adjoin the first edge surfaces (formed by lateral edges of the continuous polygonal cross-sections that adjoin the lower lateral edges of the continuous polygonal cross-sections; para. 0032).  The shape of a polygonal cross-section of a knitting needle hook comprising a lower planar surface and oblique edge surfaces is evidenced by Morris in a plurality of examples (polygonal cross-sections of knitting needles 15 are shown in figs. 2, 4-11; col. 2, ll. 10-72; col. 3, ll. 1-19).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 20-21 and 24-27 are rejected under 35 U.S.C. 103 as being unpatentable over Bruske (US 2005/0016221 A1).
Regarding claim 20, Bruske discloses the knitting needle of claim 19, except wherein: the first edge surfaces enclose an angle of from approximately 80 degrees to approximately 100 degrees at the upper face; and the second edge surfaces enclose an angle of from approximately 50 degrees to approximately 70 degrees at the upper face.  However, it would have been obvious to one having ordinary skill in the garment art before the effective filing date of the invention to have configured the polygonal shape as disclosed Bruske, with wherein the first edge surfaces enclose an angle of from approximately 80 degrees to approximately 100 degrees at the upper face; and the second edge surfaces enclose an angle of from approximately 50 degrees to approximately 70 degrees at the upper face, in order to provide a cross-section of at least a portion of the hook portion with a suitable polygonal shape.  Since such a modification would have involved a mere change in shape of a component and such a change would be minor within the scope of a polygonal shape.  Such a minor change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results, therefore is not considered to be a patentably distinct limitation.
Regarding claim 21, Bruske discloses the knitting needle of claim 20, except wherein at least one of: the first edge surfaces enclose an angle of approximately 90 degrees at the upper face; or the second edge surfaces enclose an angle of approximately 60 degrees at the upper face.  However, it would have been obvious to one having ordinary skill in the garment art 
Regarding claim 24, Bruske discloses the knitting needle of claim 23, except wherein: the first edge surfaces enclose an angle of from approximately 110 degrees to approximately 130 degrees at the rear portion; and the second edge surfaces enclose an angle of from approximately 50 degrees to approximately 70 degrees at the rear portion.  However, it would have been obvious to one having ordinary skill in the garment art before the effective filing date of the invention to have configured the polygonal shape as disclosed Bruske, with wherein the first edge surfaces enclose an angle of from approximately 110 degrees to approximately 130 degrees at the rear portion; and the second edge surfaces enclose an angle of from approximately 50 degrees to approximately 70 degrees at the rear portion, in order to provide a cross-section of at least a portion of the hook portion with a suitable polygonal shape.  Since such a modification would have involved a mere change in shape of a component and such a change would be minor within the scope of a polygonal shape.  Such a minor change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results, therefore is not considered to be a patentably distinct limitation.
Regarding claim 25, Bruske discloses the knitting needle of claim 24, but does not explicitly disclose wherein at least one of: the first edge surfaces enclose an angle of 
Regarding claim 26, Bruske discloses the knitting needle of claim 16, and further discloses wherein: the knitting needle has an overall height at the hook portion (see fig. 2). 
Bruske does not explicitly disclose wherein a combination of upper edge surfaces include a portion of from approximately 20 percent to approximately 40 percent of the overall height; the lateral portions include a portion of from approximately 20 percent to approximately 40 percent of the overall height; and the edge surfaces on the rear portion side include a portion of from approximately 20 percent to approximately 40 percent of the overall height.  However, it would have been obvious to one having ordinary skill in the garment art before the effective filing date of the invention to have configured the polygonal shape as disclosed Bruske, such as an octagon shape, with wherein a combination of upper edge surfaces include a portion of from approximately 20 percent to approximately 40 percent of the overall height; the lateral portions include a portion of from approximately 20 percent to approximately 40 percent of the overall height; and the edge surfaces on the rear portion side include a portion of from approximately 
Regarding claim 27, Bruske discloses the knitting needle of claim 26, except wherein at least one of: the upper edge surfaces include a portion of approximately 30 percent of the overall height of the knitting needle at the hook point; the lateral portions include a portion of approximately 30 percent of the overall height; or the edge surfaces on the rear portion side include a portion of approximately 30 percent of the overall height.  However, it would have been obvious to one having ordinary skill in the garment art before the effective filing date of the invention to have configured the polygonal shape as disclosed Bruske, such as an octagon shape, with wherein at least one of: the upper edge surfaces include a portion of approximately 30 percent of the overall height of the knitting needle at the hook point; the lateral portions include a portion of approximately 30 percent of the overall height; or the edge surfaces on the rear portion side include a portion of approximately 30 percent of the overall height, in order to provide a cross-section of at least a portion of the hook portion with a suitable polygonal shape.  Since such a modification would have involved a mere change in shape of a component and such a change would be minor within the scope of a polygonal shape.  Such a minor change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results, therefore is not considered to be a patentably distinct limitation.

    PNG
    media_image1.png
    802
    1338
    media_image1.png
    Greyscale

Annotated Figs. 2-3 from US 2005/0016221 A1

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Additional relevant references are cited on attached PTO-892 form and can be used to formulate a rejection if necessary.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIYING ZHAO whose telephone number is (571)272-3326.  The examiner can normally be reached on 8:30 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOA HUYNH can be reached on (571)272-4888.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AIYING ZHAO/
Examiner, Art Unit 3732



/DANNY WORRELL/Primary Examiner, Art Unit 3732